Citation Nr: 1646913	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  12-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.

2.  Entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Navy from May 1965 to March 1986.  He died in July 1999 and the appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issue of entitlement to service connection the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 2000 rating decision, the appellant's claim for service connection for the cause of the Veteran's death was denied as the evidence failed to show that the death of the Veteran was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.

2.  The evidence received since the September 2000 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2000 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

2.  New and material evidence has been received since the September 2000 rating decision that is sufficient to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The appellant's claim of entitlement to service connection for the cause of the Veteran's death was denied in September 2000.  The appellant did not appeal the September 2000 rating decision, nor did she submit any new and material evidence within a year of the September 2000 rating decision.  See 38 C.F.R. §3.156(b).  The September 2000 rating decision thereby became final.

At the time of the September 2000 rating decision, the record consisted of the Veteran's service treatment records, VA medical records, and the Veteran's death certificate.

Evidence received since the September 2000 rating decision includes additional private medical records, which includes an opinion regarding exposure to herbicides.  For purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As such, the medical statement is presumed credible for the limited purpose of reopening the claim.

When this is done, the medical statement is considered both new and material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened

ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for the cause of the Veteran's death is reopened.  


REMAND

With regard to the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that the evidence of record is inadequate for determining the claim.  In June 2011, R. D., M.D., opined that one could presume the Veteran was exposed to herbicides during his naval service, either in land or on board the vessel he was assigned, and that service connection for leukemia, which resulted in his death, in part, was more than likely.  However, the claims file does not contain the Veteran's complete naval records, which include ship assignments during the Vietnam Era, to determine if the Veteran was exposed to herbicides.  As such, a remand is required to ensure that there is a complete record upon which to decide the appellant's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c), (d). 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete naval service personnel records, to include all information pertaining to his assigned duties and ship assignments.

2.  Then readjudicate the appeal.  If the claim remains denied, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


